DETAILED ACTION
Acknowledgements
This Office action is in response to the original documents filed on 28 March 2019. 
Claims 1-20 are pending.
Claims 1-20 are examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) abstract idea.
First, under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of devices (i.e. claims 1-9 and 16-20) and a process (i.e. claims 10-15), where the device includes the process limitations that are directed to substantially the same subject matter of the process.
Second, step 2A, Prong One analysis is performed to determine whether a claim recites one of the judicial exceptions by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Upon review of claims 1, 10 and 16, along with specification provided by applicant, it is determined that the claims are directed to information sharing by exchanging the information request, processing the information request, adjusting interaction between parties using an algorithm, aggregating the information among parties and transmitting the aggregated information to a remote device. This concept falls within the Certain Methods of Organizing Human Activity grouping (by steps of exchanging information request, processing the information request, adjusting the information to be presented to a display, aggregating the information and transmitting the information.) of the 2019 PEG. Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.
The steps of exchanging information request, processing the information request, adjusting the information to be presented to a display, aggregating the information and transmitting the information construed as 
Step 2A, prong two analyses is performed to determine whether the judicial exception is integrated into a practical application of the exception. In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, Claims recites the additional elements of: a data store, an interface display, a communication port to facilitate data exchange and information sharing portal computer server. The device is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Also, the specification indicates that the recited methods described herein may be performed by hardware, software, or any combination of these approaches. For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein. (Specification [0029], [0030] and [0032]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
Step 2B: Upon determining that the claims are directed to a judicial exception, the additional elements are evaluated to determine to see if they amount to significantly more than the abstract idea and when analyzed under Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of generic hardware such as servers, data store, communication port and a program memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim does not provide any non-conventional or non-generic arrangement of these claim elements (Specification [0029], [0030] and [0032]), and the elements individually or in combination do not provide improvements to the functioning of a computer or any other technology or technical field. For these reasons there is no inventive concept.
Therefore, claims 1, 10 and 16 are rejected under 35 U.S.C. §101 and are not patent eligible. Dependent claims 2-9 and 11-15 and 17-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 
The dependent claims describe basic activity of processing information requests, aggregating information, transmitting information in carrying out insurance claims processing. Claims 2 and 11 recite request being associated with a vendor, claims 3 and 12 recite the request being processed only if the employee executed a form, claims 4 and 13 recite types of information being requested, claims 5 and 14 recite type of request, claims 6, 15 and 17 recite that the relation among parties to be insurance related, claims 7 and 18 recite types of insurance policy and claims 8, 9, 19 and 20 are additional elements describing the information sharing portal computer server. As supported by the specification [0029] this is merely a generic computer applied to the abstract idea. These additional recited limitations narrow the information to a particular type and content and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 -20 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Thompson et al. (US 2003/0229522) in view of Singer et al. (US 2015/0234984).
With respect to claims 1 10 and 16:
Thompson discloses a system to facilitate an exchange of information (“various systems, such as internal systems associated with the various users, are used in providing information exchange between the users who are given access to the application 20 and the centralized application 20”, [0053]) via an information sharing portal computer server of an enterprise (“a portal-based information management and collaborative business process application”, Abstract and [0012]), comprising:
a multi-vendor risk relationship data store containing electronic records representing a plurality of risk relationships between multiple vendors and the enterprise and, for each risk relationship, an electronic record identifier and a set of attribute values (“risk management require that all essential employer and employee information be captured and maintained in a single source (e.g., database/data warehouse) as is provided by the present invention. Risk management includes mitigating company risk through ongoing communication of company policies and practices to employees, providing prospective benefit providers with accurate plan information for risk evaluation, acceptance and pricing leverage and meeting government regulatory requirements, as are also preferably provided by the present invention. The centralized application 20 is the ideal risk management tool to minimize risk for users, such as, for example, the employer, benefit provider and benefit broker”, [0101]);
the information sharing portal computer server (“Clients and benefit providers may be provided customized portal access and functionality to manage and share information”, [0104]), coupled to the multivendor risk relationship data store, programmed to:
exchange an information request with a remote vendor platform, the information request being associated with an employee of a sponsor associated with the vendor platform (“Editing, viewing and creating any of such requests and responses may be performed by authorized users”, [0207])
process the information request via a customized vendor-specific information sharing portal interface display (“It empowers the benefit broker/consultant with image branding, customization, and portal personalization tools to use internally and to private label with their employer/clients and benefit providers.”, [0017] and [0021] and “The portal functionality and workflow method 10 includes an integrated, collaborative business process application 20 that provides a customizable portal infrastructure for a plurality of different users, preferably for carrying out one or more, and preferably many, of the functions provided in the benefit supply chain 60.”, [0046])
execute an algorithm to adjust, based on at least one attribute value retrieved from the multi-vendor risk relationship data store, interactions with the vendor platform via the customized vendor-specific information sharing portal interface display (“rate calculation engines such those including algorithms for determining premiums is functionality that needs to be populated and updated by the benefit provider. For example, such a rate calculation engine may need updated rate tables, underwriting factors, etc.”, [0231])
Thompson discloses a system for portal-based information management and collaborative business process application for group insurance clients such as employers, medical vendors, insurance brokers, insured employees, etc. But, Thompson does not explicitly disclose aggregating information of plurality of system users
However, Singer teaches aggregate information associated with a plurality of vendor platforms (“invention concerns computerized medical records management, and in particular, cloud-based software by which electronically stored patient records and other data can be aggregated from multiple sources by a single user, allowing a patient (or authorized representative of the patient) to access, and share, in a secure fashion, with other care-givers (such as family members or paid professionals) to whom they grant access, their medical history and related data.”, [0010] and “the data aggregated from Satellite Portals, the System will allow users to link to various devices that now are capable of transmitting real-time data in the home, either via Bluetooth, Wi-Fi or as yet to be developed near-field technologies”, [0077]))
transmit the aggregated information to a remote administrator device associated with the enterprise (“Information can be printed, downloaded and exported from the Portal. Secure messaging (Direct Protocol compliant) functionality allows messages to be securely transmitted and received by the Portal to each individual satellite portal.”, [0020])
a communication port coupled to the information sharing portal computer server to facilitate an exchange of data with the remote vendor platform to support the customer-zed vendor-specific information sharing portal interface display via a distributed communication network. (“A Patient Centric Portal 203 resides on computer hardware, which may comprise servers, server networks, or emulations of servers or server networks, or any other form of memory that can be accessed via a port on the Patient Centric Portal. The Patient Centric Portal 203 maintains access to each of the interfaces 131 accessible to patients, via tunnels 205, 207 over the Internet. The tunnels 205, 207 permit secure communication between the Patient-Centric Portal 203 and the Institutional Data Systems 103, with the ability to access the same information as may be accessed on the patient's computer 125. The tunnels 205, 207 are maintained by encrypting and subsequently decrypting the information passing to and from the Patient-Centric Portal 203 and the Satellite Portals 103. The encrypting/decrypting function is established by a codec maintained by a processor 209, which is a component of the Patient-Centric Portal 203. Via a portion 205 of the tunnel, the patient and the Patient Centric Portal 203 may communicate directly to exchange information that the Patient Centric Portal has derived from the Satellite Portals. In this manner, the Patient-Centric Portal may act as an agent for the patient and provide in a centralized format the information derived from a plurality of Satellite Portals 103. In addition, the Patient's computer 125 may communicate directly with the Patient-Centric Portal 203 over a network connection 211 established for that purpose. It is understood that as used here the concept of tunneling is meant in a broad sense that may include establishment of a virtual private network to establish the secured connections described herein.”, [0041])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined Thompson’s portal-based information management and collaborative business process application with Singer’s system that polls the satellite portals for the medical information and interfaces with the satellite portals obtaining substantially all medical information available to a specific patient for aggregation and presentation, with the motivation to provide a system that is capable of aggregating, consolidating and presenting patient information on a customized portal, eliminating or greatly reducing the administrative burdens of manually providing information to patients and the need to constantly forward duplicative information to multiple parties such as other doctors and caregivers, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to claims 2 and 11:
Thompson discloses wherein the information request is associated with a request for information from a vendor (“Plan financial record information flow may be enabled when a user selects to import plan financial experience report data files from a benefit provider. These reports could include employer summary level information or employee level claims detail.”, [0156])
With respect to claims 4 and 13:
Thompson discloses wherein the executed form is associated with at least one of: (i) a medical release, (ii) a universal medical authorization, (iii) secured voice authorization, and (iv) Health Insurance Portability and Accountability Act (“HIPPA”) consent. (“The Health Insurance Portability and Accountability Act of 1996 ("HIPAA") establishes electronic transaction standards and code sets, along with privacy and security standards for the health care industry.”, [0008], [0072] and [0100]))
With respect to claims 6, 15 and 17:
Thompson discloses wherein the risk relationship is associated with an insurance policy, the sponsor is associated with an employer, and the vendor platform is associated with a medical service provider. (“Successful risk management require that all essential employer and employee information be captured and maintained in a single source (e.g., database/data warehouse) as is provided by the present invention. Risk management includes mitigating company risk through ongoing communication of company policies and practices to employees, providing prospective benefit providers with accurate plan information for risk evaluation, acceptance and pricing leverage and meeting government regulatory requirements, as are also preferably provided by the present invention. The centralized application 20 is the ideal risk management tool to minimize risk for users, such as, for example, the employer, benefit provider and benefit broker.”, [0101] and “The benefit consultant and/or firm may create a reference library generally represented by block 600 for use in organizing and cataloging information, forms, templates, and records to manage their business operation and their client base. These records may be created, edited, and viewed on a regular basis and include, for example, professional profiles, state insurance license records, continuing education records, provider appointment records, contact management information, preferred plan templates, preferred client proposal formats, marketing and professional promotional materials, and business insurance and bond information such as auto, employment practices, fidelity bond, fiduciary liability, property, and workers' compensation.”, [0255])
With respect to claims 7 and 18:
Thompson discloses wherein the insurance policy is associated with at least one of: (i) short term disability, (ii) long term disability, (iii) workers’ compensation, (iv) a leave management program, (v) a financial services program, (vi) a vison vendor program, (vii) a disease management program, (viii) an employee assistance program, (ix) a case management program, (x) a life insurance program, (xi) an American Disabilities Act (“ADA”) accommodation program, (xii) a behavioral health consulting program, (xiii) a consulting services program, and (xix) a leave management program. (“These records may be created, edited, and viewed on a regular basis and include, for example, professional profiles, state insurance license records, continuing education records, provider appointment records, contact management information, preferred plan templates, preferred client proposal formats, marketing and professional promotional materials, and business insurance and bond information such as auto, employment practices, fidelity bond, fiduciary liability, property, and workers' compensation”, [0255])
With respect to claims 8 and 19:
Thompson discloses wherein the information sharing portal computer server is further coupled to a claims processing platform (“A record for one or more employer/clients of the benefit broker/consultant may be created (block 232). For example, the benefit broker/consultant may select to create an employer record. The system may then retrieve employer/client information templates or panels that require the entry of various types of information 235 such as employer demographic information, employee/dependent demographic information (e.g., census information), planned financial experience information such as current plan and historical plan policy year information including rates, prepaid premiums, and paid claims summary data.”, [0174])
With respect to claims 9 and 20:
Thompson discloses wherein the information sharing portal computer server is further coupled to an intake platform (“the present invention provides robust data reporting and knowledge sharing functionality, and further is designed to be HIPAA compliant”, [0019])
With respect to claims 3 and 12:
Singer teaches wherein the request is only processed by the information sharing portal computer server if the employee has submitted an executed form and an electronic file containing a copy of the executed form is automatically attached to a message associated with the request. (“The patient and authorized representatives will be able to view, download, and securely transmit data residing in the portal always under security control so that the authorization for access to specific patient data is subject to determinations by both the healthcare provider and the patient”, [0019]) and “the Health Insurance Portability and Accountability Act, which promotes the establishment of national standards for electronic health care transactions. The statue requires all health plans to engage in health care transactions in a standardized way. In particular HIPAA sets security safeguards which must be satisfied by computer systems accessing health related data. Each covered entity is responsible for ensuring that the data within its systems has not been changed or erased in an unauthorized manner. Additionally, HIPAA requires Covered Entities to make sure they are in control of all disclosures of their patient's Protected Health Information. Covered entities must authenticate entities with which they communicate. Authentication consists of corroborating that an entity is who it claims to be.”, [0003])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined Thompson’s portal-based information management and collaborative business process application with Singer’s system that polls the satellite portals for the medical information and interfaces with the satellite portals obtaining substantially all medical information available to a specific patient for aggregation and presentation, with the motivation to provide a system that is capable of aggregating, consolidating and presenting patient information on a customized portal, eliminating or greatly reducing the administrative burdens of manually providing information to patients and the need to constantly forward duplicative information to multiple parties such as other doctors and caregivers, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson and Singer as applied to claims 1- 4, 6 -13 and 15 - 20 above, and further in view of Fenno (US 2007/0027714)  
With respect to claims 5 and 14:
The combination of Thompson and Singer teaches a system for portal-based information management and polling the satellite portals for the medical information and obtaining substantially all medical information available to a specific patient for aggregation and presentation but does not teach the information request is associated with referral. However, Fenno teaches an automated healthcare services system that provides user access to the system via web browser wherein the information request is associated with a referral recommendation (“This document describes systems and methods to capture medical diagnostic, radiology, and other referral-based, outpatient provider e-healthcare business by displacing the inefficient, non-preferred, and scrutinized models currently serving payer cost containment programs in many specialty healthcare markets, particularly worker's compensation.”, [0015])
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined Thompson’s portal-based information management and collaborative business process application and Singer’s system that polls the satellite portals for the medical information and interfaces with the satellite portals obtaining substantially all medical information available to a specific patient for aggregation and presentation with that of Fenno’s automated healthcare services management system that presents the information to the user which includes referrals also, with the motivation to provide a system that is not only capable of aggregating, consolidating and presenting patient information on a customized portal, eliminating or greatly reducing the administrative burdens of manually providing information to patients and the need to constantly forward duplicative information to multiple parties such as other doctors and caregivers but also removes unnecessary middlemen and obsolete technologies from contracting, ordering, authorization, referral, appointment, reporting, billing and other related processes in managed care scenarios, replacing them with automated, intelligent systems that improve performance and better support Patient treatment and cost containment programs., since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Murali K. Dega/
Art Unit: 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697